Munson, J.
(concurring) — It should be emphatically noted that the rules pertaining to appeals of summary judgments require a certified statement of facts or specific identification in the judgment itself of the matter presented to and considered by the trial court before this court can review the summary judgment. Counsel would be ill advised to rely on this case as authority for correcting the failure to comply with CAROA 34 and 37 by stipulation during oral argument. Kataisto v. Low, 73 Wn.2d 341, 438 P.2d 623 (1968); American Universal Ins. Co. v. Ranson, 59 Wn.2d 811, 370 P.2d 867 (1962).